F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           MAR 1 2004
                                    TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                  Clerk

 UNITED STATES OF AMERICA,

           Plaintiff - Appellee,
                                                          No. 03-7017
 v.                                                 (D.C. No. 00-CV-365-S)
                                                          (E.D. Okla.)
 JAMES CLAYTON SOLOMON,

           Defendant - Appellant.


                              ORDER AND JUDGMENT          *




Before KELLY , BRISCOE , and LUCERO , Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Mr. Solomon, an inmate appearing pro se, seeks review of the district

court’s denial of his § 2255 motion. We affirm.




       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Mr. Solomon pleaded guilty to conspiracy to possess, manufacture and

distribute methamphetamine, in violation of 21 U.S.C. § 846, and pursuant to a

Fed. R. Crim. P. 11(c)(1)(C) 1 plea was sentenced to 84 months imprisonment,

followed by five years supervised release. The agreed-upon sentence was

substantially less than it would have been otherwise (guideline range of 120-135

months). Doc. 25 at 3.

      Mr. Solomon’s conviction was affirmed on direct appeal after an Anders

brief. United States v. Solomon, No. 99-7086, 2000 WL 293829 (10th Cir. Mar.

21, 2000). He subsequently filed a § 2255 motion which the district court

construed as asserting ten claims: (1) ineffective assistance of retained counsel

due to conflict, and ineffective assistance of appointed counsel that subsequently

represented him; (2) erroneous calculation of drug quantity amounts; (3)

erroneous firearms enhancement; (4) wrong Sentencing Guidelines were used, (5)

prosecutorial misconduct involving introduction of allegedly perjured testimony

of an Arkansas police investigator, (6) unconstitutionality of 21 U.S.C.

§ 841(b)(1)(A) in light of Apprendi v. New Jersey, 530 U.S. 466 (2000); (7)

misclassification of methamphetamine as a Schedule II drug, (8) inadequate

advisement by the court or counsel as to the elements of the crime charged; (9) a

defective indictment given Apprendi and the district court therefore lacked


      1
          Then Rule 11(e)(1)(C).

                                        -2-
jurisdiction; and (10) lack of jurisdiction by the government over the indictment.

The district court denied the 28 U.S.C. § 2255 motion on all grounds. This court

granted Mr. Solomon a certificate of appealability and directed a response brief

from the government. Reaching the first ground only, we reversed and remanded

to determine whether retained counsel had a conflict of interest and whether

appointed counsel was ineffective for not moving to withdraw Mr. Solomon’s

plea. United States v. Solomon, No. 01-7045, 2002 WL 827593, at *2 (10th Cir.

May 2, 2002). On remand, the parties stipulated to the dismissal of the first

ground. Mr. Solomon now seeks review of the remaining issues raised in Case

No. 01-7045.

      We have reviewed the complete record on appeal and Mr. Solomon's filings

with this court and conclude that the district court did not err in its rulings on the

remaining issues. Notwithstanding that we discussed the firearms enhancement

on direct appeal, this court plainly is without jurisdiction (on direct appeal and

certainly under § 2255) to address Mr. Solomon’s claims that his sentence is

improper. This is because Mr. Solomon entered into a plea agreement with a

specific sentence. He does not argue that the sentence is more than what was

agreed, and we are without jurisdiction to entertain claims that his sentence is

greater than the sentence range specified in the applicable guidelines. United

States v. Trujeque, 100 F.3d 869, 870 (10th Cir. 1996); United States v.


                                          -3-
Denogean, 79 F.3d 1010, 1013-1014 (10th Cir. 1996). The district court was

correct as a matter of law when it observed that because of the stipulated

sentence, claims (2)-(5), as enumerated by the district court, “ultimately had no

effect on the sentence which [Mr. Solomon] received.” R. Doc. 25 at 4. As a

result, we likewise reject any issues Mr. Solomon asserts which pertain to

sentence calculation.

      We also conclude Mr. Solomon's remaining claims were adequately

addressed by the district court and are without merit. The argument that

methamphetamine is not properly classified as Schedule II has been repeatedly

rejected. United States v. Lafoon, 978 F.2d 1183, 1184 (10th Cir. 1992); United

States v. Sullivan, 967 F.2d 370, 373 (10th Cir.1992). In addition, subsequent to

the district court’s order, this court held that Apprendi is not retroactive to initial

§ 2255 motions. United States v. Mora, 293 F.3d 1213, 1219 (10th Cir.), cert.

denied, 123 S. Ct. 388 (2002).

      We AFFIRM for substantially the same reasons as stated by the district

court in its order filed March 21, 2001.

                                         Entered for the Court

                                         Per Curiam




                                           -4-